       Case 1:16-mc-00405-LGS Document 138 Filed 01/15/21 Page 1 of 3




                       IN THE UNITED STATE DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

KEITH STANSELL,                            CASE NO. 1:16-mc-00405-ALC
MARC GONSALVES,                            Judge Andrew L. Carter, Jr.
THOMAS HOWES,
JUDITH JANIS,
CHRISTOPHER JANIS,                         NOTICE OF MOTION
MICHAEL JANIS, and
JONATHAN JANIS,

      Plaintiffs,
vs.

REVOLUTIONARY ARMED
FORCES OF COLOMBIA (FARC) et al.,

      Defendants.
vs.

EQUINITI TRUST COMPANY,

      Turnover Respondent/Garnishee

      OFAC blocked assets of:
      Banco Bandes Uruguay SA
      Banco Bicentenario Banco Universal CA
      Banco de Venezuela SA Banco Universal
__________________________________________/

Motion by:                All Plaintiffs

Relief Demanded:          Turnover of blocked assets owned by BANCO BANDES
                          URUGUAY SA, BANCO BICENTENARIO BANCO
                          UNIVERSAL CA and BANCO DE VENEZUELA SA BANCO
                          UNIVERSAL, which have each been declared an agency or
                          instrumentality of the FARC, that are held and maintained in the
                          United States by EQUINITI TRUST COMPANY, in partial
                          satisfaction of Plaintiffs’ Anti-Terrorism Act Judgment

Supporting Papers:        1-14-19 App. FARC World’s Largest Cocaine Supplier [DE 15]
                          Jan. 14, 2019 Appendix Vol. 1 Cartel of the Suns [DE 16]
                          Dec. 10, 2020 Appendix Vol. 2 Cartel of the Suns [DE 109]
                          Dec. 10, 2020 Motion, Exhibits and Expert Testimony [DE 110]
                          Dec. 23, 2020 Supplemental Motion [DE 119]
                          Jan. 7, 2021 Order [DE 130]
                          Jan. 15, 2021 Memorandum of Law in Support
        Case 1:16-mc-00405-LGS Document 138 Filed 01/15/21 Page 2 of 3




Grounds for Relief:          Fed. Rule of Civ. P. 69(a);
                             New York C.P.L.R. §§5230, 5232, 5225, 5227;
                             Section 201(a) of the Terrorism Risk Insurance Act of 2002
                             (“TRIA”), codified at 28 U.S.C. §1610 note;
                             Civil remedy provisions of the Anti-Terrorism Act, 18 U.S.C.
                             §2333(a);
                             International Emergency Economic Powers Act (“IEEPA”), 50
                             U.S.C. § 1701 et seq.; Executive Order (E.O.) 13850, 13857 and
                             OFAC’s Venezuela Sanctions regulations 31 CFR Part 591

Return Date of Motion:       Absent an Order by the Court, and pursuant to S.D.N.Y.
                             L.R.Civ.P. 6.1(b), opposing papers (if any) shall be filed within 14
                             days of the filing of this motion. Reply papers (if any) are to be
                             filed within seven days of after service of opposing papers. NOTE:
                             to the extent required, the movants herein intend to file and serve
                             reply papers.
Date, Time, and Place
of Hearing On Motion:        U.S. District Court for the Southern District of New York
                             40 Foley Square, New York, NY 10007-1312
                             Courtroom of the Hon. Andrew L. Carter, Jr.
                             Date and time of hearing (if any) to be determined by the Court

Respectfully submitted this 15th day of January, 2021,


                                                   /s/ Tony Korvick
                                                   Tony Korvick, Esq.
                                                   (Florida Bar No. 768405)
                                                   (Admitted Pro Hac Vice DE 3)
                                                   PORTER & KORVICK, P.A.
                                                   9655 S. Dixie Highway
                                                   Suite 208
                                                   Miami, FL 33156
                                                   305-373-5040
                                                   305-668-9154 FAX
                                                   tkorvick@porterandkorvick.com
          Case 1:16-mc-00405-LGS Document 138 Filed 01/15/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on January 15, 2021, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I further certify that I served this Notice of
Motion by electronic mail or registered mail to the following persons:

David Becker, Esq.                                            BANCO DE VENEZUELA SA BANCO
General Counsel & Chief Compliance Officer                    UNIVERSAL
EQUINITI TRUST COMPANY                                        AV Universidad Esq Sociedad,
275 Madison Avenue, 34th Floor                                Torre Banco de Venezuela Pisa 16,
New York, NY 10016                                            Caracas 1010A, Venezuela
Tel: (347) 640-1017
Email: david.becker@equiniti.com                              OFFICE OF FOREIGN ASSETS CONTROL
                                                              U.S. Department of the Treasury
BANCO BANDES URUGUAY SA                                       1500 Pennsylvania Ave. NW
Sarandi 402                                                   Washington DC
11000 Montevideo, Uruguay                                     Via email to OFAC counsel in compliance with
                                                              31 CFR 501.605
BANCO BANDES URUGUAY SA
Zabala 1338
11200 Montevideo, Uruguay

BANCO BICENTENARIO BANCO
UNIVERSAL CA
AV Venezuela El Rosal Caracas
Caracas 1060 Venezuela

None of the FARC defendants have appeared and defaults were properly entered against them all prior to entry of
the Default Judgment. Accordingly, no further notice, service of pleadings, motions or writs is required to be served
on the FARC or the individual FARC members identified in the ATA Judgment. Fed. R. Civ. P. 5(a)(2).

                                                     /s/ Tony Korvick
                                                     TONY KORVICK
                                                     Attorneys for Plaintiffs
                                                     PORTER & KORVICK, P.A.
                                                     9655 South Dixie Highway Suite 208
                                                     Miami, Florida 33156
                                                     Telephone:     (305) 373-5040
                                                     tkorvick@porterandkorvick.com
